                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

    Roger Syndell Legette,                                    C/A No.: 4:19-1845-JFA-KFM
    a/k/a Roger Syntell Legette,

                                        Plaintiff,

    v.
                                                                          ORDER
    Alan Wilson, South Carolina Attorney
    General, Horry County, Horry County
    Police Department, Matthew Shane Twigg,
    and Ralph J. Wilson,

                                        Defendants.


         I.      INTRODUCTION

              Roger Syndell Legette, (“Plaintiff”), brings this action pursuant to 42 U.S.C. § 1983

alleging Defendants violated his constitutional rights. (ECF No. 1). In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the case was referred to the Magistrate

Judge. The Magistrate Judge assigned to this action 1 prepared two thorough Reports and

Recommendations. (ECF No. 9; 23).

              After filing his Complaint, Plaintiff filed a Motion for a Temporary Restraining Order or

Preliminary Injunction. (ECF No. 3). On July 3, 2019, the Magistrate Judge assigned to this action

prepared a Report and Recommendation (“first Report”) recommending Plaintiff’s Motion for a


1
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
Rule 73.02(B)(2)(c) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
The recommendation has no presumptive weight, and the responsibility to make a final
determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
charged with making a de novo determination of those portions of the Report and Recommendation
to which specific objection is made, and the Court may accept, reject, or modify, in whole or in
part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge
with instructions. See 28 U.S.C. § 636(b).
Temporary Restraining Order or Preliminary Injunction be dismissed. (ECF No. 9). Plaintiff timely

filed Objections to the first Report on July 12, 2019, and thus, the Magistrate Judge’s first Report

(ECF No. 9) is ripe for review.

         On August 13, 2019, the Magistrate Judge prepared a second Report and Recommendation

(“second Report”) which recommends that this Court dismiss Plaintiff’s Complaint and decline to

exercise supplemental jurisdiction over Plaintiff’s state law claims. (ECF No. 23). Plaintiff timely

filed Objections to the second Report on August 26, 2019, and thus, the Magistrate Judge’s Report

(ECF No. 23) is ripe for review.

         Additionally, on September 23, 2019, Plaintiff filed a Motion for Writ of Coram Non-

Judice (ECF No. 27). On September 30, 2019, Plaintiff filed a Motion for Declaratory Judgment

(ECF No. 28). Plaintiff’s Motions are also ripe for review. (ECF No. 27; 28).

   II.      LEGAL STANDARD

   The Court is charged with making a de novo determination of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). However, a district court is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. &

Parole, 974 F.2d 1330 (4th Cir. 1992). In the absence of specific objections to portions of the

Report of the Magistrate, this Court is not required to give an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).
   III.      DISCUSSION

             a. Magistrate Judge’s First Report (ECF No. 9)

          On the same day Plaintiff filed his Complaint, he filed a Motion for a Temporary

Restraining Order or Preliminary Injunction with respect to the claims he brought in his Complaint.

(ECF No. 3). As the first Report sets out, Plaintiff has failed to meet the standard for the issuance

of a TRO or preliminary injunction in his Motion or Objections. (ECF No. 3; 9). The Magistrate

Judge argues that Plaintiff has not provided anything to substantiate his allegations in his

Complaint or current Motion. (ECF No. 1; 3). However, in his Objections, Plaintiff states that this

assertion is not supported by the record because he submitted a sworn affidavit establishing the

basis of his claim. (ECF No. 3). Plaintiff attached the sworn affidavit to his Objections and it is

eleven factual assertions that provide no substantive support for his claims. (ECF No. 12-1). While

Plaintiff argues that he has established “beyond all measures of doubt” that he has met the requisite

standard for a TRO or Preliminary Injunction, the Court is not persuaded by his Objections. (ECF

No. 12). Plaintiff merely states that he has met each element required for the Court to grant his

Motion but he does not explain how. Therefore, the Court adopts the Magistrate Judge’s first

Report (ECF No. 9) and denies Plaintiff’s Motion for a Temporary Restraining Order or

Preliminary Injunction. (ECF No. 3).

             b. Magistrate Judge’s Second Report (ECF No. 23)

          The Magistrate Judge’s second Report recommends dismissing Plaintiff’s Complaint and

declining to exercise jurisdiction over Plaintiff’s state law claims. (ECF No. 23). Plaintiff’s

Complaint stems from his murder conviction in Horry County. Plaintiff asserts that he is innocent

and has been wrongfully imprisoned for 23 years. (ECF No. 1). In his Complaint, he alleges that

Defendants falsified evidence and testimony to wrongfully convict him. (ECF No. 1). Plaintiff
contends that their acts violated his due process rights and Fourth Amendment rights. (ECF No.

1). However, the second Report concludes that Plaintiff’s claims should be dismissed for the

following reasons. (ECF No. 23).

                     i. Plaintiff’s Claims are Barred by Res Judicata

         First, the Report addresses Plaintiff’s claims against Defendant Alan Wilson. (ECF No.

23). The Report recommends dismissing these claims because they have already been adjudicated

and decided by this court, and as such, they are barred by res judicata. (ECF No. 23). 2 Plaintiff

objects that this current action is not barred by res judicata because it is to vindicate rights

conferred to him in a judgment that he attached to his objections. (ECF No. 25). Plaintiff filed

fifty-five pages of attachments to his objections and after review, the Court has not found a

“judgment” or any document which could be construed as support for Plaintiff’s argument. (ECF

No. 25). Plaintiff’s objection is incoherent and it fails to sufficiently respond to second Report and

its conclusion that his claims are barred by res judicata. (ECF No. 25). Therefore, the Court adopts

the second Report (ECF No. 23) and dismisses Plaintiff’s claims against Defendant Alan Wilson.

(ECF No. 1).

                    ii. Plaintiff’s Complaint is barred by Heck v. Humphrey

         Next, the second Report addresses Plaintiff’s accusations that his rights were violated when

he was arrested and prosecuted by Defendants for murder. (ECF No. 23). The second Report

correctly concludes that Defendant’s accusations are barred by Heck v. Humphrey. Heck v.

Humphrey, 512 U.S. 477 (1994). Plaintiff is required to successfully challenge his imprisonment

before he can recover any damages for his alleged unconstitutional conviction or imprisonment.

The second Report argues that Plaintiff has failed to do so. (ECF No. 23). However, Plaintiff



2
    Legette v. Wilson, C/A No. 6:17-cv-02933-JFA, at ECF No. 9; 14 (D.S.C.).
objects stating that the “judgment record” is proof of a successful challenged imprisonment. (ECF

No. 25). Additionally, Plaintiff cites Edwards v. Balisok for support. Edwards v. Balisok, 117 S.

Ct. 1584 (U.S. 1997). (ECF No. 25). Once again, the Court has not found a judgment in the record

which provides evidence that Plaintiff has successfully challenged his murder conviction. Further,

Plaintiff’s reliance on Edwards is misplaced because Edwards contemplated the applicability of

Heck to a Prisoner’s challenge to prison disciplinary procedures. Here, Plaintiff is challenging the

validity of his conviction, and therefore, Heck is directly applicable to such a challenge. Therefore,

the Court adopts the second Report (ECF No. 23) and Plaintiff’s claims that his rights were violated

when he was arrested and prosecuted for murder are dismissed. (ECF No. 1)

                  iii. Plaintiff’s Complaint Fails to State Claim for Relief

       In the second Report, the Magistrate Judge recommends that the Court summarily dismiss

Plaintiff’s complaint because it fails to state a claim for relief. (ECF No. 23). First, the second

Report asserts that Plaintiff’s claims against Defendant Alan Wilson and Ralph Wilson should be

dismissed because have prosecutorial immunity from this action. In his objections, Plaintiff admits

that the Defendants have prosecutorial immunity but states they cannot prevail on this ground

because his “verified claim” in the attachments establish their criminal liability. (ECF No. 25).

Plaintiff has not attached an attachment which could support this accusation. Therefore, the Court

adopts the second Report (ECF No. 23) and Plaintiff’s claims against Defendants Alan Wilson and

Ralph Wilson are dismissed. (ECF No. 1).

       Additionally, Plaintiff named Horry County and Horry County Police Department as

Defendants in his action. As the second Report points out, the Complaint does not allege any

specific claims against these parties but to the extent Plaintiff does have claims against them, they

are barred. (ECF No. 23). The Report correctly concludes that Plaintiff’s vague and conclusory
allegations are insufficient to state a claim for relief against these Defendants. (ECF No. 23).

Plaintiff argues that although these Defendants may not be able to be sued under respondeat

superior theory, they can be sued directly under a §1983 cause of action and he cites Monell v.

Department of Social Services of City of New York for support. Monell v. Dep’t of Social Servs.,

436 U.S. 658 (1978). While municipalities, such as these Defendants, can be sued directly under

§ 1983, it is only when a Plaintiff alleges that it was the city’s policies which cause the

constitutional violation. Id. Plaintiff has not alleged that Horry County or the Horry County Police

Department’s policies caused a constitutional violation of his rights. Therefore, the Court adopts

the second Report (ECF No. 23) and Plaintiff’s claims against Horry County and the Horry County

Police Department are dismissed. (ECF No. 1).

       In his Complaint, Plaintiff alleges a Fourth Amendment violation against Defendant

Officer Matthew Shane Twigg (“Officer Twigg”). (ECF No. 1). The second Report recommends

dismissal of Plaintiff’s claims against Officer Twigg because Plaintiff has not demonstrated that

he lacked probate cause to arrest him. (ECF No. 23). In his Objections, he asserts that his claims

are not subject to dismissal because Plaintiff was never lawfully arrested, never arraigned, denied

due process, and equal protection of the law. (ECF No. 25). However, as the Magistrate Judge did

in the second Report (ECF No. 23), this Court recognizes that a grand jury indicted Plaintiff. (ECF

No. 23). 3 “An indictment, fair upon its face, returned by a properly constituted grand jury,

conclusively determines the existence of probable cause.” Durham v. Horner, 690 F. 3d 183, 189

(4th Cir. 2012). Therefore, the Court adopts the second Report (ECF No. 23) and dismisses

Plaintiff’s claims against Officer Twigg. (ECF No. 1).




3
 See Horry County Public Index, enter “Roger Syntell Legette” and CAW199612007, CAW
199612008, CAW 199612009).
                   iv. Plaintiff’s South Carolina State Law Claims

       In the second Report, the Magistrate Judge recommends that this Court decline to exercise

jurisdiction over Plaintiff’s state law claims. (ECF No. 23). In his Objections, Plaintiff argues that

this Court “must” exercise supplemental jurisdiction over his claims such that he can vindicate his

rights. (ECF No. 25). However, “it has consistently been recognized that pendent jurisdiction is a

doctrine of discretion, not of Plaintiff’s right.” United Mine Workers of America v. Gibbs, 382 U.S.

715, 726 (1966). Further, “if federal claims are dismissed before trial…the state claims should be

dismissed as well.” Id. Because all of Plaintiff’s federal claims have been dismissed, the Court will

decline to exercise jurisdiction over any of his remaining state law claims. Therefore, the Court

adopts the second Report (ECF No. 23) and dismisses any of Plaintiff’s remaining state law claims.

(ECF No. 1).

           c. Plaintiff’s Motion for Declaratory Judgement and Permanent Injunction

       On September 30, 2019, Plaintiff filed a Motion for Declaratory Judgement and Permanent

Injunction. (ECF No. 28). Plaintiff’s Motion is barred by Heck because bars claims for injunctive

and declaratory relief. Heck v. Humphrey, 512 U.S. 477 (1994). Declaratory and injunctive relief

which would overturn a state judgment of conviction are not cognizable in a § 1983 action. Hamlin

v. Warren, 664 F.2d 29 (4th Cir.1981); See also Wilkinson v. Dotson, 544 U.S. 74, 81-82 [“[A]

state prisoner’s § 1983 action is barred (absent prior invalidation)—no matter the relief sought

(damages or equitable relief), no matter the target of the prisoner’s suit ...—if success in that action

would necessarily demonstrate the invalidity of confinement or its duration.”]; Mobley v.

Tompkins, 473 Fed. Appx. 337 (4th Cir. 2012) [applying Heck in a civil action seeking damages

and injunctive relief relating to federal convictions] (citing Heck, 512 U.S. at 486-487; Harvey v.

Horan, 278 F.3d 370, 375 (4th Cir. 2002), abrogated on other grounds by Skinner v. Switzer, 562
U.S. 521 (2011)). Here, declaratory and/or injunctive relief in Plaintiff’s favor would act to

invalidate his state court conviction. Plaintiff specifically requests “to be set at liberty” and for the

Defendants to be arrested for their criminal acts in connection with his conviction. (ECF No. 28).

Therefore, the Court dismisses Plaintiff’s Motion because it is barred by Heck. (ECF No. 28).

             d. Plaintiff’s Writ of Coram Non-Judice

          On September 23, 2019 Plaintiff filed a Writ of Coram Non-Judice. (ECF No. 27).

Although the Writ is mostly incoherent, the Plaintiff appears to be challenging this Court’s

jurisdiction over his claims. “If jurisdiction does not appear upon the face of the proceedings, the

presumption of law is, that the Court had not jurisdiction, and the cause was coram non judice; in

which case no valid judgment could be entered.” Ex Parte Watkins, 28 U.S. 193 (1830). Plaintiff’s

Writ of Coram Non-Judice is without merit as Plaintiff is the one who filed the Complaint at issue

in this Court asserting claims arising under federal law, specifically, 42 U.S.C. § 1983. (ECF No.

1). Therefore, Plaintiff’s Writ of Coram Non-Judice is dismissed. (ECF No. 27).

             e. Cross Claim for Indemnity and Declaratory Relief

    On November 4, 2019, Plaintiff filed a Cross Claim for Indemnity and Declaratory Relief.

(ECF No. 30). It appears Plaintiff is requesting the Court’s enforcement of his previously filed

Motion for Injunctive Relief and Temporary Restraining Order. (ECF No. 3). The Court has ruled

in this Order that Plaintiff’s Motion for Injunctive Relief and Temporary Restraining Order is

denied because Plaintiff failed to meet the requisite standard for either form of relief. Therefore,

Plaintiff’s Cross Claim for Indemnity and Declaratory Relief is denied. (ECF No. 30).

    IV.      CONCLUSION

    After carefully reviewing the applicable laws, the record in this case, the Reports, and the
objections thereto, this Court adopts the Magistrate Judge’s first Report and Recommendation

(ECF No. 9) and denies Plaintiff’s Motion for a Preliminary Injunction or Temporary Restraining

Order (ECF No. 3). The Court adopts the Magistrate Judge’s second Report and Recommendation

(ECF No. 23) and dismisses Plaintiff’s Complaint without prejudice. (ECF No. 1). Additionally,

Plaintiff’s Motion for Declaratory Judgment and Permanent Injunction (ECF No. 28) is denied,

Plaintiff’s Writ of Coram Non Judice (ECF No. 27) is dismissed, and Plaintiff’s Cross Claim for

Indemnity and Declaratory Relief is denied. (ECF No. 30).



IT IS SO ORDERED.



November 12, 2019                                  Joseph F. Anderson, Jr.
Columbia, South Carolina                           United States District Judge
